       Case 4:19-cv-00370-SMR-CFB Document 1 Filed 11/15/19 Page 1 of 5



IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF IOWA
                           CENTRAL DIVISION


MONTREAL SHORTER,                                          CASE NO: 4:19-cv-370

       Plaintiff,
                                                          NOTICE OF REMOVAL
v.

CLEANING CONNECTION, INC.,

       Defendant.


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW the Defendant Cleaning Connection, Inc. (“Defendant”) and files this

Notice of Removal (“Notice”) of this suit from the Iowa District Court for Polk County, Iowa,

Case No. LACL145893, to this United States District Court for the Southern District of Iowa,

Central Division, pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441(a), and 1446, because this action

was brought on a claim arising under the laws of the United States, with other claims so related

to this federal question such that they form part of the same case or controversy, stating to the

Court as follows:

                                      INTRODUCTION

       1.      Montreal Shorter (“Plaintiff”) filed an action (the “Lawsuit”) in the Iowa District

Court for Polk County on October 7, 2019.

       2.      The Lawsuit alleges two counts: (I) “RETALIATORY DISCHARGE IN

VIOLATION OF PUBLIC POLICY” and (II) “VIOLATION OF THE FAMILY MEDICAL

LEAVE ACT.”

       3.      Defendant was served on October 17, 2019.

       4.      Defendant has not filed an answer in the Lawsuit.


                                                1
       Case 4:19-cv-00370-SMR-CFB Document 1 Filed 11/15/19 Page 2 of 5



                                  GROUNDS FOR REMOVAL

A.      This Court has Original and Supplemental Jurisdiction over the Lawsuit.

        5.      Defendant timely files this Notice within the 30-day time of 28 U.S.C. §

1446(b)(1).

        6.      Section 1441(a) provides, “[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant .

. . to the district court of the United States for the district and division embracing the place where

such action is pending.”

        7.      The United States District Courts have original jurisdiction of all civil actions

arising under the laws of the United States. 28 U.S.C. § 1331.

        8.      The Family Medical Leave Act (the “FMLA”), codified at 29 U.S.C. §§ 2601–

2654, is a law of the United States over which the District Courts have original jurisdiction.

        9.      Section 1367(a) provides, “[I]n any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.”

        10.     Plaintiff’s claim for retaliatory discharge is so related to their FMLA claim that

the claims form part of the same case or controversy.

        11.     Plaintiff’s claim does not raise a novel or complex issue of state law, Plaintiff’s

FMLA claim has not yet been dismissed, and there are no compelling reasons to decline

jurisdiction. Judicial economy, convenience, fairness, and comity all point toward exercising

jurisdiction over all Plaintiff’s claims together.

B.      The Polk County Lawsuit Court Records are attached.



                                                     2
       Case 4:19-cv-00370-SMR-CFB Document 1 Filed 11/15/19 Page 3 of 5



        12.     True and correct copies of all pleadings, process, orders, and other filings in the

Lawsuit are attached to and filed with this Notice, as required by 28 U.S.C. §§ 1446(a) and 1449.

C.      There are No Motions Pending in the Polk County Lawsuit.

        13.     Once this matter is removed, Defendant expects to file a responsive pleading to

Plaintiff’s Petition. There is no motion currently pending for resolution by the Court in advance

of removal.

D.      All Counsel and Law Firms who have appeared are Identified Here.

        14.     The counsel listed below has appeared in the Polk County District Court to

represent the parties to this matter:

On behalf of Plaintiff:                              On behalf of Defendant:

Madison Fiedler-Carlson                              Brian P. Rickert
David Albrecht                                       Danielle Smid
FIEDLER LAW FIRM, P.L.C.                             BROWN, WINICK, GRAVES, GROSS,
8831 Windsor Parkway                                 BASKERVILLE AND SCHOENEBAUM,
Johnston, Iowa 50131                                 P.L.C.
Telephone: 515.254.1999                              666 Grand Avenue, Suite 2000
Facsimile: 515.254.9923                              Des Moines, Iowa 50309-2510
Email: madison@employmentlawiowa.com                 Telephone: 515.242.2400
Email: david@employmentlawiowa.com                   Facsimile: 515.242.2488
                                                     Email: rickert@brownwinick.com
                                                     Email: smid@brownwinick.com

E.      Venue is Proper in this District and Division.

        15.     The Southern District of Iowa, Central Division, embraces Polk County, Iowa,

which is the State District Court in which this Lawsuit was pending.

        16.     Plaintiff alleges the acts of which they complain occurred in Polk County, Iowa.

F.      Defendant will File this Notice with the State District Court.




                                                 3
       Case 4:19-cv-00370-SMR-CFB Document 1 Filed 11/15/19 Page 4 of 5



        17.    Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly file a copy of this

Notice and a Notice of Filing of Notice of Removal with the district clerk of the Iowa District

Court for Polk County, Iowa, and will give written notice thereof to all adverse parties.

                                NON-WAIVER OF DEFENSES

        18.    By removing this action from the Iowa District Court for Polk County to this

United States District Court, Defendant does not waive any defenses available to it and expressly

reserves all such defenses.

        19.    By removing this action from the Iowa District Court for Polk County to this

United States District Court, Defendant does not admit any of the allegations made in Plaintiff’s

Petition.

                                         CONCLUSION

        20.    For the reasons stated in this Notice, removal of the Lawsuit from the Iowa

District Court for Polk County to this District and Division is proper under 28 U.S.C. §§ 1331,

1367(a), 1441(a), and 1446, because this Court has original and supplemental jurisdiction over

the claims asserted therein.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests the Court remove

the action to the United States District Court for the Southern District of Iowa, Central Division.




                                                 4
       Case 4:19-cv-00370-SMR-CFB Document 1 Filed 11/15/19 Page 5 of 5




                                               Respectfully submitted,


                                               /s/ Brian Rickert
                                               Brian P. Rickert, AT0006633
                                               Danielle Smid, AT0002148
                                               BROWN, WINICK, GRAVES, GROSS,
                                               BASKERVILLE AND SCHOENEBAUM, P.L.C.
                                               666 Grand Avenue, Suite 2000
                                               Des Moines, IA 50309-2510
                                               Telephone: 515-242-2400
                                               Facsimile: 515-242-2488
                                               Email: rickert@brownwinick.com
                                                        smid@brownwinick.com

                                               ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

       I certify that on November 15, 2019, I electronically filed the foregoing with the Clerk of
Court using the ECF system, which will send notification of such filing to all counsel of record
registered with the ECF system.
       In addition, on this same date, I emailed and separately mailed by USPS regular mail,
postage prepaid, a copy of the foregoing to:
       Madison Fiedler-Carlson
       David Albrecht
       FIEDLER LAW FIRM, P.L.C.
       8831 Windsor Parkway
       Johnston, Iowa 50131
       Telephone: 515.254.1999
       Facsimile: 515.254.9923
       Email: madison@employmentlawiowa.com
       Email: david@employmentlawiowa.com
       ATTORNEYS FOR PLAINTIFF

                                                            /s/ Crystal Seaman    ____________




                                                 5
